Decree of the Surrogate’s Court, Bongs county, settling the accounts of the executor, in so far as appealed from, reversed on the law, with costs, payable out of the estate, to abide the event, and the matter remitted to the Surrogate’s Court to take proof of appellants’ claims and objections thereto. The referee in the surplus money proceedings decided *723that the appellants’ judgments were not liens against the surplus money, but that determination does not preclude the assertion of the judgments as claims against the estate herein. The Surrogate’s Court has jurisdiction to test the validity of judgments. (Matter of Malcomson, 188 App. Div. 600; State Const, art. 6, § 13.) Hagarty, Carswell, Johnston, Adel and Taylor, JJ., concur.